Detailed Action
The Examiner’s SPE and TC Director have instructed the Examiner to reopen prosecution on this application based on issues raised during a quality review of the application. The issues are all related to 35 USC 112(b) and have been presented in the following sections precisely as they were written by the reviewer. 
The Examiner attempted to remedy these issues with a corrected notice of allowability dated February 24th 2022. The corrected notice included a set of Examiner’s amendments that were considered to place the claims in condition for allowance based on the issues presented by the reviewer. 
On May 18th 2022 the Examiner was then notified that this corrected notice was insufficient and would also be withdrawn if confirmation of the amendment was not obtained by the Applicant. The Examiner reached out to the Applicant and left a voicemail requesting confirmation. The call was not returned and the Examiner was instructed to reopen prosecution with this second non-final rejection. The Examiner spoke with a paralegal from the Attorney’s office on May 23rd 2022 and again requested authorization of the amendment but was unable to receive it. As of the submission of this action, no return call was received authorizing those amendments and therefore a non-final rejection is hereby provided. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8-17 and 19-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 2 “of the tile type is vague and indefinite.” See MPEP 2173.05(b) III. E. “The addition of the word “type” to an otherwise definite expression (e.g. Friedel-Crafts catalyst) extends the scope of the expression so as to render it indefinite. Ex Parte Copenhaven, 109 USPQ 118 (Bd. Pat. App. & Inter. 1955).” It is unclear how far the term “type” extends the scope of the structure of a tile. Thus the scope of “tile type” cannot be determined. This recitation also occurs in at least claims 15 and 22, rendering these claims indefinite for the same reasons. 
In claim 2, line 3, “a remaining area around to the raised section” is vague and indefinite. Finely is a term of degree. See MPEP 2173.05(b) I. It cannot be determined how finely, or coarsely, the panels must be divided into a plurality of elementary components. Moreover, it is not seen how a plurality of tiles would be “finely” divided, since the term “tile” would seem to reference something that is larger than finely divided components. The specification does not provide any explanation regarding the scope of the term “finely”. At page 4, first full paragraph, it is disclosed that such a structure is described in a certain Italian patent application, however this is merely an example of such a vest. This does not explain how finely the panels are divided. This recitation also occurs in at least claim 22, rendering this claim indefinite for the same reasons.
In claim 23, line 2, “associated with the flexible base only at the raised section” is vague and indefinite. Associated is a broad, and is essentially an unlimited term. Thus it is unclear how the elementary components can be associated with the flexible base only at the raised section. The fact that the elementary components, and the flexible base, exist in the same device makes them broadly associated to some degree, but not only at the base/raised section. It is noted that later claims (e.g. claims 24 and 25) limit “associated with” to positive structure such as “connection means” or adhesive layer”, however claim 23 is not so limited. It is noted that at page 2 (line 22) of the specification, gluing as disclosed as an example of “associated”, but this is only disclosed as an example, which does not constitute a special definition of “associated”.
In claim 27, lines 4 and 5, “substantially corresponding to the entire extension, as as to form a total shield” is vague and indefinite. “[T]he entire extension” lacks proper antecedent basis, and is thus indefinite. It cannot be determined what structure is encompassed by the “the entire extension of the bulletproof vest”. For example, does “entire extension” include the interior and exterior of the vest? Substantially and corresponding are both relative terms. Also, the scope of the term “corresponding” is essentially unlimited. The use of the two relative terms, in conjunction with an undefined “entire extension” renders this limitation vague and indefinite. The scope of this phrase cannot be determined. The claims which depend from the above mentioned claims inherit the same indefiniteness issues.
Allowable Subject Matter
Claims 1-6, 8-17 and 19-27 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
While the Examiner is available via telephone to help resolve administrative issues regarding a patent application, Applicants are encouraged to consider utilizing the USPTO’s Inventor Assistance Center for general administrative and/or procedural matters at 800-786-9199. Issues relating to patentability and/or prospective amendments may be more efficiently discussed via email correspondence subsequent to the filing of form PTO/SB/439 (“Authorization for Internet Communications in a Patent Application”) authorizing permission for internet communication. The form is available online at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf and may be submitted for the record along with any other response to this action. In accordance with current USPTO policy, this form must be submitted on the record prior to internet communications being authorized. A written statement by the Applicant authorizing internet communications on the record is not sufficient. In the event that a telephone conversation would be the easiest means of resolving issues related to the subject matter of a pending patent application, the Examiner may be reached by telephone at 303-297-4454. Interviews will not be granted after issuance of a final rejection unless it is to discuss an amendment that either places the application in condition for allowance or simplifies issues for appeal.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Samir Abdosh/
Primary Examiner, Art Unit 3641